Exhibit 10.1

Amended and Restated Employment Agreement

Between The Walt Disney Company And Robert A. Iger

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated as of
October 6, 2011, by and between The Walt Disney Company, a Delaware corporation
(the “Company”), and Robert A. Iger (“Executive”) amending and restating in its
entirety Executive’s Employment Agreement with Company, dated as of December 23,
2008 (the “2008 Agreement”).

W I T N E S S E T H:

WHEREAS, the Company and its subsidiaries have employed Executive in various
senior officer positions, most recently as President and Chief Executive Officer
of the Company;

WHEREAS, the 2008 Agreement is scheduled to expire by its own terms on
January 31, 2013;

WHEREAS, in furtherance of the Company’s desire to continue to secure the
services of Executive, the Company and Executive desire to amend and restate the
2008 Agreement effective as of the first day of the Company’s fiscal year
commencing on October 1, 2011 (the “Effective Date”) to extend the term of
Executive’s services until June 30, 2016, subject to the terms and conditions
set forth herein; and

WHEREAS, between the date hereof and the Effective Date, the parties intend and
agree that the 2008 Agreement shall remain in full force and effect;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive hereby agree as follows:

1. Employment. Upon the terms and subject to the conditions of this Agreement,
the Company hereby employs Executive and Executive hereby accepts employment by
the Company for the period commencing on the Effective Date and ending on
June 30, 2016 (or such earlier date as shall be determined pursuant to Paragraph
5). The period during which Executive is employed pursuant to this Agreement
shall be referred to as the “Employment Period”.

2. Position and Duties. During the period from the Effective Date to the date of
the annual shareholders’ meeting occurring in 2012 (the “2012 Meeting”),
Executive shall serve as President and Chief Executive Officer of the Company.
During the period from the 2012 Meeting to March 31, 2015, Executive shall serve
as Chief Executive Officer of the Company and as Chairman (“Chairman”) of the
Board. During the period from April 1, 2015 to June 30, 2016, Executive shall
continue to serve as Chairman as an employee of the Company. The period during
which Executive serves as Chief

 

1



--------------------------------------------------------------------------------

Executive Officer under this Agreement (i.e., from and including the Effective
Date to March 31, 2015) shall be referred to as the “CEO Period”, and the period
during which Executive serves as Chairman, but not also as the Chief Executive
Officer (i.e., from and including April 1, 2015 to June 30, 2016) shall be
referred as the “Chairman Period”. In addition to the specific positions
applicable during the specific periods outlined above, Executive shall also
serve in such other position or positions with the Company and its subsidiaries,
consistent with his then applicable position(s) as set forth above as the Board
shall reasonably assign Executive from time to time. All of Executive’s service
in accordance with this Paragraph 2 is subject to earlier termination as
provided in Paragraph 5. During the Employment Period, Executive shall be the
most senior officer of the Company and report directly and exclusively to the
Board, it being understood that during the Chairman Period, if another executive
shall serve as Chief Executive Officer of the Company, such other executive
shall report jointly to Executive as Chairman and to the Board. During the
Employment Period, unless and until the Board exercises any authority reserved
to it under the Company’s By-Laws, Executive shall have the duties,
responsibilities and obligations customarily exercised by individuals serving in
the applicable position(s) enumerated above in a company of the size and nature
of the Company. During the Employment Period, the Company shall also nominate
Executive for re-election as a member of the Board at the expiration of each
term of office, and Executive shall serve as a member of the Board for each
period for which he is so elected. During the Employment Period, Executive shall
devote substantially all his business time to the services required of him
hereunder, and shall perform such services in a manner consonant with the duties
of his then applicable position(s). Executive shall be subject to the terms and
conditions of any applicable policy of the Company regarding service (including
as a director) on behalf of any other organization, provided that, subject to
the provisions of Paragraph 7(a), nothing herein shall preclude Executive from
(i) engaging in charitable activities and community affairs, and (ii) managing
his personal investments and affairs, so long as the activities listed in
subclauses (i)-(ii) do not materially interfere, individually or in the
aggregate, with the proper performance of his duties and responsibilities in the
position or positions in which Executive is then serving, as specified in this
Paragraph 2.

3. Compensation.

(a) Base Salary. During the Employment Period, the Company shall pay Executive a
base salary at the annual rate of no less than $2,500,000. The amount of annual
base salary currently payable under this Paragraph 3(a) shall be reduced,
however, to the extent Executive elects in accordance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations and
interpretations thereunder (“Section 409A”) to defer such salary under the terms
of any deferred compensation or savings plan or arrangement maintained or
established by the Company or any of its subsidiaries. Executive’s annual base
salary payable hereunder, without reduction for any amounts deferred as
described above, is referred to herein as the “Base

 

2



--------------------------------------------------------------------------------

Salary”. The Company shall pay Executive the portion of his Base Salary not
deferred at the election of Executive in accordance with its generally
applicable policies for senior executives, but not less frequently than in equal
monthly installments.

(b) Incentive Compensation. Executive shall be given the opportunity to earn an
annual incentive bonus in accordance with the annual bonus plan generally
applicable to the Company’s executive officers, as the same may be in effect
from time to time (the “Annual Plan”). Executive’s target annual incentive bonus
opportunity under the Annual Plan during (i) each of the Company’s fiscal years
2012, 2013, 2014, and 2015 shall be $12,000,000 and (ii) the Company’s 2016
fiscal year shall be $6,000,000. The actual amount payable to Executive as an
annual bonus under the Annual Plan in respect of any such fiscal year shall be
dependent upon the achievement of performance objectives established in
accordance with the Annual Plan by the Board or the committee of the Board
responsible for administering such Annual Plan (the “Compensation Committee”),
which shall be substantially the same as the objectives established under the
Annual Plan for other executive officers of the Company. Accordingly, depending
on such performance, the actual amount payable as an annual bonus to Executive
under the Annual Plan may be less than, greater than or equal to the target
bonus for such fiscal year, as specified above. Any bonus payable pursuant to
this Paragraph 3(b) shall be paid at the same time as annual bonuses are payable
to other executive officers of the Company in accordance with the provisions of
the Annual Plan, subject to Executive’s continued employment with the Company
through the date on which such bonuses are paid; provided, however, that, as
long as Executive remains in service through the end of the Employment Period,
any annual bonus payable under the Annual Plan for the 2016 fiscal year shall be
payable at the end of the performance measurement period (despite Executive’s
expected earlier termination of service), without pro-ration and subject solely
to achievement of the applicable performance objectives for such fiscal year
established for purposes of compliance with Section 162(m) of the Code, and
without regard to the usual requirement of service through the date of payment.

(c) Eligibility for Equity Awards. Subject to the terms of this Agreement,
Executive shall be entitled to participate in the equity based long-term
incentive compensation plans, programs or arrangements generally made available
to executive officers of the Company, on substantially the same terms and
conditions as generally apply to the Company’s executive officers, except as
otherwise provided in this Paragraph 3(c). Executive shall receive an annual
award with a target award value (which value shall be determined in accordance
with the policies and practices generally applicable to similar types of awards
granted to other senior executives of the Company) of (i) $15,500,000 for each
of the Company’s fiscal years 2012, 2013, 2014 and 2015, and (ii) $6,000,000 for
the Company’s 2016 fiscal year. The Compensation Committee may increase the
award value of any award made in respect of any such fiscal year based on its
evaluation of Executive’s performance. The actual benefits conveyed to Executive
in respect of any such award may be less than, greater than or equal to the
targeted award

 

3



--------------------------------------------------------------------------------

value, as such benefits will be dependent on a series of performance and other
factors, such as the value of the Company’s common stock and satisfaction of any
applicable vesting requirements and performance conditions. The form of the
awards provided under this Paragraph 3(c) of this Agreement, in respect of each
of the Company’s fiscal years from 2012 to 2016 inclusive, shall be as follows:

 

  (i) 50% of the applicable award value for each fiscal year will be granted in
the form of time-vesting stock options, which shall

 

  (A) have an exercise price not less than the fair market value of a share of
the Company’s common stock on the date of grant (as determined in accordance
with the terms of the plan under which such options are granted);

 

  (B) have a 10-year term;

 

  (C) vest and be exercisable conditioned solely on continued employment, on a
schedule no less favorable than in equal annual installments over a period of
not greater than four years;

 

  (D) have provisions relating to the treatment of such awards upon retirement
following age 60 and completion of 10 years of service that are not less
favorable to Executive than those applicable to awards granted to executive
officers in 2011;

 

  (E) provide that, notwithstanding Paragraph 3(c)(i)(C), if Executive remains
employed by the Company through the end of the Employment Period, such options
shall be or become vested and exercisable upon the originally specified vesting
and exercise schedule (without regard to continuing employment) and shall be
exercisable (once they have first become vested and exercisable and unless
earlier exercised) until the expiration of their stated term; and

 

  (F) have such other terms and conditions consistent with the foregoing as are
substantially similar to those applicable in respect to the same form of award
used generally in respect of annual grants made to other executive officers of
the Company at or about the same time as the awards granted to Executive; and

 

4



--------------------------------------------------------------------------------

  (ii) 50% of the applicable award value for each fiscal year will be in the
form of performance-based vesting restricted stock units, which shall

 

  (A) become vested (if at all) upon the achievement of performance goals and
objectives established and approved by the Compensation Committee in respect of
such award not later than the time of grant, measured over a period of not
greater than three years. The performance criteria (and related percentile
achievement and vesting levels) applicable with respect to each such award shall
be the same as the performance criteria (and levels) applied by the Company with
respect to the awards of restricted stock units whose vesting is conditioned on
the satisfaction of performance conditions in addition to a test to ensure that
the compensation is deductible pursuant to Section 162(m) of the Code, as
described on pages 21 and 22 of the Company’s proxy statement dated January 28,
2011; provided, however, that the Committee may modify the performance criteria
applicable as to any annual grant to be made hereunder (x) in its discretion, so
long as such discretionary modifications do not materially diminish the value of
such annual grant to Executive or the opportunity for such awards to become
vested or (y) with the written consent of Executive. The determination of the
extent to which Executive’s rights with respect to such restricted stock unit
awards shall become vested shall be made without the exercise of adverse
discretion that may otherwise apply to such awards or similar awards;

 

  (B) provide for a maximum award payout equal to 150% (or such greater
percentage as the Compensation Committee shall specify) of the number of units
initially granted based on the target value of such performance-based vesting
restricted stock unit award;

 

  (C) have provisions relating to the treatment of such awards upon retirement
following age 60 and completion of 10 years of service that are not less
favorable to Executive as those applicable to awards granted to executive
officers in 2011;

 

  (D)

provide that, notwithstanding Paragraph 3(c)(ii)(A), if Executive remains
employed by the Company through the end of the Employment Period, such
performance-based vesting

 

5



--------------------------------------------------------------------------------

  restricted stock unit awards shall be eligible to become earned, vested and
payable without regard to continuing employment, but subject to achievement of
the applicable, originally specified business performance criteria over the
applicable performance period; and

 

  (E) have such other terms and conditions consistent with the foregoing as are
substantially similar to those applicable in respect to the same form of award
used generally in respect of annual grants made to other executive officers of
the Company at or about the same time as the awards granted to Executive.

(d) Prior Awards and Compensation. The extension of the Scheduled Expiration
Date (as defined in Paragraph 5(e)) by operation of this Agreement from
January 31, 2013 to June 30, 2016 shall be taken into account in determining
Executive’s rights in respect to all prior equity awards, with the effect being
that, for purposes of determining whether any of Executive’s equity awards
granted prior to the Effective Date shall be treated as Continuing Unvested
Options and Remaining Stock Units (as each such term is defined in Paragraph
5(e)), the Scheduled Expiration Date shall be June 30, 2016. Except as provided
in the immediately preceding sentence, this Agreement shall not alter, amend or
otherwise modify in any way any equity award granted to Executive prior to the
Effective Date (including, but not limited to, the Extension Stock Option Grant
referenced in Paragraph 5(a) of the 2008 Agreement), each of which shall
continue in accordance with its terms (except as modified hereby in respect to
the extension of the Scheduled Expiration Date). Amounts of base salary accrued
but deferred pursuant to the terms of the employment agreement between Executive
and the Company, dated as of January 24, 2000, shall be paid to Executive by the
Company, together with interest thereon (which interest shall accrue at the rate
of the applicable federal rate for mid-term treasuries and which rate shall be
reset annually on the basis of the rate in effect for March for each year during
which the deferral shall be in effect), six months and one day after the date
upon which Executive incurs a separation from service with the Company within
the meaning of Section 409A (as determined in accordance with Paragraph 5(g)
hereof) or, if earlier, promptly after Executive’s death. Executive shall remain
entitled to all compensation and benefits accrued pursuant to the 2008
Agreement, but unpaid as of the Effective Date, except to the extent
specifically modified by the terms of this Agreement.

4. Benefits, Perquisites and Expenses.

(a) Benefits. During the Employment Period, Executive shall be eligible to
participate in (i) each welfare benefit plan sponsored or maintained by the
Company and made available generally to its executive officers, including,
without limitation, each group life, hospitalization, medical, dental, health,
accident or disability insurance or similar plan or program of the Company, and
(ii) each pension, profit

 

6



--------------------------------------------------------------------------------

sharing, retirement, deferred compensation or savings plan sponsored or
maintained by the Company for its executive officers, in each case, whether now
existing or established hereafter, in accordance with the generally applicable
provisions thereof. Notwithstanding the foregoing, from and after the Effective
Date, the Executive shall not participate in the Company’s Family Income
Assurance Plan.

(b) Perquisites. During the Employment Period, Executive shall be entitled to
receive such perquisites as are generally provided to other executive officers
of the Company in accordance with the then current policies and practices of the
Company.

(c) Business Expenses. The Company shall pay or reimburse Executive for all
reasonable expenses incurred or paid by Executive during the Employment Period
in the performance of Executive’s duties hereunder, upon presentation of expense
statements or vouchers and such other information as the Company may require and
in accordance with the generally applicable policies and procedures of the
Company.

(d) Indemnification. Executive and the Company are parties to an indemnification
agreement effective as of October 1, 2003 (the “Indemnification Agreement”),
which shall continue in full force and effect in accordance with its terms.

5. Termination of Employment.

(a) Early Termination of the Employment Period. Notwithstanding Paragraphs 1 or
2, the Employment Period shall end upon the earliest to occur of (i) Executive’s
death, (ii) a Termination due to Disability, (iii) a Termination for Cause,
(iv) the Termination Date specified in connection with any exercise by the
Company of its Termination Right or (v) a Termination for Good Reason. If the
Employment Period terminates as of a date specified under this Paragraph 5 or
upon the lapse of the Employment Period specified in Paragraph 1, Executive
agrees that, upon written request from the Company, he shall resign from the
Board and each other position he holds with the Company and any of its
subsidiaries or affiliates, effective immediately following receipt of such
request from the Company (or at such later date as the Company may specify).

(b) Benefits Payable Upon Termination.

(i) (i) In the event of Executive’s death during the Employment Period or a
Termination due to Disability, Executive or his beneficiaries or legal
representatives shall be provided the Unconditional Entitlements, including, but
not limited to, any such Unconditional Entitlements that are or become payable
under any Company plan, policy, practice or program or any contract or agreement
with the Company by reason of Executive’s death or Termination due to
Disability. Subject to Paragraph 5(d), in the event of Executive’s death or
disability, any other stock options

 

7



--------------------------------------------------------------------------------

then held by Executive or his permitted transferees (including, but not limited
to, the Extension Stock Option Grant referenced in Paragraph 5(a) of the 2008
Agreement) shall be exercisable in accordance with the terms of the applicable
plan and the applicable option agreements.

(ii) In the event of Executive’s Termination for Cause, Executive shall be
provided the Unconditional Entitlements.

(iii) In the event of a Termination for Good Reason or the exercise by the
Company of its Termination Right, Executive shall be provided the Unconditional
Entitlements and the Company shall provide the Conditional Benefits to
Executive, subject to (A) Executive’s execution of the Release, and
(B) Executive having not revoked such Release within the seven-day revocation
period permitted following delivery of such Release. For Executive to become
entitled to the Conditional Benefits, Executive must deliver the executed
Release to the Company by no later than twenty-two (22) days following the
Termination Date.

(c) Unconditional Entitlements. For purposes of this Agreement, the
“Unconditional Entitlements” to which Executive may become entitled under
Paragraph 5(b) are as follows:

(i) Earned Amounts. The Earned Compensation shall be paid within 30 days
following the termination of Executive’s employment hereunder, or if any part
thereof constitutes a bonus which is subject to or conditioned upon any
performance conditions, within thirty (30) days following the determination that
such conditions have been met, provided that in no event shall the bonus be paid
later than 90 days following his termination of employment.

(ii) Benefits. All benefits payable to Executive under any employee benefit
plans (including, without limitation any pension plans or 401(k) plans) of the
Company or any of its affiliates applicable to Executive at the time of
termination of Executive’s employment with the Company and all amounts and
benefits (other than the Conditional Benefits) which are vested or which
Executive is otherwise entitled to receive under the terms of or in accordance
with any plan, policy, practice or program of, or any contract or agreement
with, the Company, at or subsequent to the date of his termination without
regard to the performance by Executive of further services or the resolution of
a contingency, shall be paid or provided in accordance with and subject to the
terms and provisions of such plans, it being understood that all such benefits
shall be determined on the basis of the actual date of termination of
Executive’s employment with the Company. Notwithstanding the immediately
preceding sentence, Executive shall not be entitled to any benefits under any
severance plan or policy of the Company or any of its subsidiaries.

 

8



--------------------------------------------------------------------------------

(iii) Indemnities. Any right which Executive may have to claim a defense and/or
indemnity for liabilities to or claims asserted by third parties in connection
with Executive’s activities as an officer, director or employee of the Company
or any of its affiliates pursuant to the terms of the Indemnification Agreement
referenced in Paragraph 4(d) shall be unaffected by Executive’s termination of
employment and shall remain in effect in accordance with its terms.

(iv) Medical Coverage. Executive shall be entitled to such continuation of
health care coverage as is required under, and in accordance with, applicable
law or otherwise provided in accordance with the Company’s policies. Executive
shall be notified in writing of his rights to continue such coverage after the
termination of his employment pursuant to this Paragraph 5(c)(iv), provided that
Executive timely complies with the conditions to continue such coverage.
Executive understands and acknowledges that Executive is responsible to make for
all payments required for any such continued health care coverage that Executive
may choose to receive.

(v) Business Expenses. Executive shall be entitled to reimbursement, in
accordance with the Company’s policies regarding expense reimbursement as in
effect from time to time, for all business expenses incurred by him prior to the
termination of his employment.

(vi) Stock Options/RSUs. Except to the extent additional rights are provided
upon Executive’s qualifying to receive the Conditional Benefits, Executive’s
rights with respect to any stock options and/or restricted stock units granted
to him by the Company shall be governed by the terms and provisions of the plans
(including plan rules) and award agreements pursuant to which such stock options
and restricted stock units were awarded, and the terms of this Agreement, as in
effect at the date Executive’s employment terminates.

(d) Conditional Benefits. For purposes of this Agreement, the “Conditional
Benefits” to which Executive may become entitled under Paragraph 5(b)(iii),
provided he complies with the terms and conditions thereof, are as follows:

(i) Remaining Salary. The Company shall pay Executive a lump sum amount equal to
the Severance Amount. The Severance Amount shall be paid on the date that is six
months and one day after the Termination Date (or upon Executive’s death, if
earlier).

(ii) Stock Options. All of Executive’s Continuing Unvested Options shall become
exercisable in accordance with the applicable Original Stock Option Award
Documents, but on the same basis as such options would have become vested and
exercisable if Executive had remained employed through the Scheduled Expiration
Date; provided, however, that if Executive’s Termination Date occurs prior to

 

9



--------------------------------------------------------------------------------

the commencement of the Chairman Period, Executive’s right to vest and
post-termination exercise rights will be determined without regard to the
provisions of Paragraph 3(c)(i)(E). Once exercisable, all Continuing Unvested
Options and all Remaining Stock Options shall remain exercisable (to the extent
not previously exercised) until the Stock Option Termination Date applicable to
such options. Except as otherwise expressly provided herein, all of the
Remaining Stock Options shall continue to be subject to the Original Stock
Option Award Documents. Notwithstanding the foregoing, in the event of
Executive’s death prior to the Stock Option Termination Date, all Continuing
Unvested Options shall vest on the date of Executive’s death and all Remaining
Stock Options shall be exercisable for the period following Executive’s death
determined under such Original Stock Option Award Documents on the same basis as
though Executive was employed on the date of his death and regardless of when
the Stock Option Termination Date would otherwise have occurred. However, any
provisions in the Original Stock Option Award Documents relating to disability
or change in control of the Company shall not be operative after the Termination
Date with respect to any Remaining Stock Options.

(iii) RSUs. The Remaining Stock Units shall continue to vest in accordance with
the terms of the Original RSU Award Documents, but on the same basis as though
Executive had remained employed through the Scheduled Expiration Date. Except as
otherwise expressly provided herein, all such Remaining Stock Units shall be
subject to, and administered in accordance with, the Original RSU Award
Documents. Notwithstanding any term or provision of the Original RSU Award
Documents:

(A) any provisions in such Original RSU Award Documents relating to disability
shall not be applicable to any such Remaining Stock Units after the Termination
Date; and

(B) in the event of Executive’s death after the Termination Date but prior to
the Scheduled Expiration Date, the terms and provisions of the Original RSU
Award Documents shall be interpreted and applied in the same manner with respect
to such Remaining Stock Units as if Executive were an active employee on the
date of his death.

(iv) Pro-Rated Current Year Bonus. Subject to the condition specified in the
last sentence hereof, a pro rata annual bonus for the year in which the
Termination Date occurs, determined on the basis of an assumed full-year target
bonus determined pursuant to Paragraph 3(b) and the number of days in the
applicable fiscal year occurring on or before the Termination Date. Such
pro-rata current year bonus shall be paid no later than the later of (i) two and
a half months after the end of Executive’s tax year in which the Termination
Date occurs and (ii) two and a half months after the end of the Company’s tax
year in which the Termination Date occurs. Payment of a pro-rata bonus under
this Paragraph 5(d)(iv) shall be subject solely to the condition that the

 

10



--------------------------------------------------------------------------------

performance objectives related to the Annual Plan in effect for the fiscal year
in which such termination occurs that were established to qualify such bonus
payments to Executive and other executive officers of the Company as
performance-based compensation exempt from the limitations established under
Section 162(m) are satisfied.

(v) Additional Distribution Rules in Respect of Conditional Benefits. The
following additional rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to Executive under Paragraph
5(d)(i), (iii) and (iv):

(A) It is intended that each installment of the payments and benefits provided
under Paragraph 5(d)(i), (iii) and (iv) shall be treated as a separate “payment”
for purposes of Section 409A. Neither the Company nor Executive shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A;

(B) Each installment of the payments and benefits due under Paragraph 5(d)(i)
and (iii) that would, absent this subsection, be paid within the six-month
period following Executive’s “separation from service” from the Company (within
the meaning of Section 409A and as provided in Paragraph 5(g) hereof ) shall not
be paid until the date that is six months and one day after such separation from
service (or, if earlier, Executive’s death), with any such installments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following Executive’s
separation from service. (Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of Executive’s second taxable year following the taxable year of
Executive’s in which the separation from service occurs.) Any subsequent
installments that would be payable more than six months following Executive’s
separation from service shall be paid in accordance with the dates and terms set
forth herein.

(e) Definitions. For purposes of this Paragraph 5, the following terms shall
have the meanings ascribed to them below:

“Continuing Unvested Options” means any of Executive’s stock options that have
not become vested and exercisable prior to the Termination Date, but that would
have become vested under the Original Stock Option Award Documents and the terms
of this Agreement had Executive continued to be employed by the

 

11



--------------------------------------------------------------------------------

Company through the Scheduled Expiration Date (as determined taking into account
the exercise and vesting provisions set forth in Paragraphs 3(c)(i)(D) and
(E) and any other retirement provisions in such award documents, except that the
vesting and exercise provisions set forth in Paragraph 3(c)(i)(E) shall only be
taken into account if the Termination Date occurs on or after the commencement
of the Chairman Period and not if the Termination Date precedes the Chairman
Period).

“Earned Compensation” means the sum of (a) any Base Salary earned, but unpaid,
for services rendered to the Company on or prior to the date on which the
Employment Period ends pursuant to Paragraph 5(a) (but excluding any salary and
interest accrued thereon payment of which has been deferred) and (b) if
Executive’s employment terminates due to Executive’s death or in a Termination
due to Disability or a Termination for Good Reason or due to the Company’s
exercise of its Termination Right, in any case, after the end of a fiscal year,
but before the annual incentive compensation payable for services rendered in
that fiscal year has been paid, the annual incentive compensation that would
have been payable to Executive for such completed fiscal year in accordance with
Paragraph 3(b).

“Original Stock Option Award Documents” means, with respect to any Remaining
Stock Option, the terms and provisions of the award agreement and plan pursuant
to which such Remaining Stock Option was granted, each as in effect on the
Termination Date.

“Original RSU Award Documents” means, with respect to any tranche of Remaining
Stock Units, the terms and provisions of the award agreement related to and the
plan governing, such tranche of Remaining Stock Units, each as in effect on the
Termination Date.

“Release” means the General Release in the form set forth in Exhibit A attached
hereto.

“Remaining Stock Options” means any of Executive’s stock options which are
(i) vested at the Termination Date or (ii) Continuing Unvested Options.

“Remaining Stock Units” means any of Executive’s restricted stock units
outstanding at the Termination Date (whether or not subject to performance
conditions) that, subject to the satisfaction of any applicable performance
conditions, would have become vested under the Original RSU Award Documents and
the terms of this Agreement had Executive continued to be employed by the
Company through the Scheduled Expiration Date (as determined taking into account
the vesting provisions set forth in Paragraphs 3(c)(ii)(C) and (D) and any other
retirement provisions in such award documents, except that the

 

12



--------------------------------------------------------------------------------

vesting provisions set forth in Paragraph 3(c)(ii)(D) shall only be taken into
account if the Termination Date occurs on or after the commencement of the
Chairman Period and not if the Termination Date precedes the Chairman Period).

“Scheduled Expiration Date” means June 30, 2016.

“Severance Amount” means an amount equal to the aggregate Base Salary which
would have been earned by Executive under this Agreement for the period
commencing on the Termination Date and ending on the Scheduled Expiration Date.

“Stock Option Termination Date” means with respect to any Remaining Stock
Option, the last date on which such Remaining Stock Option would have been
exercisable assuming that Executive retired on the Scheduled Expiration Date (as
determined taking into account the exercise and vesting provisions set forth in
Paragraphs 3(c)(i)(D) and (E) and any other retirement provisions in such award
documents, except that the vesting and exercise provisions set forth in
Paragraph 3(c)(i)(E) shall only be taken into account if the Termination Date
occurs on or after the commencement of the Chairman Period and not if the
Termination Date precedes the Chairman Period).

“Termination for Cause” means a termination of Executive’s employment by the
Company due to (i) Executive’s conviction of a felony or the entering by
Executive of a plea of nolo contendere to a felony charge; (ii) Executive’s
gross neglect, willful malfeasance or willful gross misconduct in connection
with his employment hereunder which has had a material adverse effect on the
business of the Company and its subsidiaries, unless Executive reasonably
believed in good faith that such act or non-act was in or not opposed to the
best interests of the Company; (iii) a substantial and continual refusal by
Executive in breach of this Agreement to perform Executive’s duties,
responsibilities or obligations assigned to Executive in accordance with the
terms hereof (provided that such duties, responsibilities or obligations are not
inconsistent with his positions as Chief Executive Officer and are otherwise
lawful) that continues after receipt by Executive of written notice from the
Company identifying the duties, responsibilities or obligations not being
performed; (iv) a violation by Executive of any policy of the Company that is
generally applicable to all employees or all officers of the Companies
including, but not limited to, policies concerning insider trading or sexual
harassment, or the Company’s code of conduct, that Executive knows or reasonably
should know could reasonably be expected to result in a material adverse effect
on the Company; (v) Executive’s failure to cooperate, if requested by the Board,
with any investigation or inquiry into his or the Company’s business practices,
whether internal or external, including, but not limited to, Executive’s refusal
to be deposed or to provide testimony at any trial or inquiry; or (vi) any
material breach by Executive of the provisions of

 

13



--------------------------------------------------------------------------------

Paragraph 7; provided, however, that in the case of subclauses (iv), (v) and
(vi), Cause shall not exist if, such violation, failure to cooperate or breach,
if capable of being cured, shall have been cured by Executive within 30 days
after receipt of notice thereof from the Company. Any Termination for Cause
shall be effected by a resolution of the majority of the members of the Board,
excluding Executive. Prior to the effectiveness of any such termination,
Executive shall be afforded an opportunity to meet with the Board, upon
reasonable notice under the circumstances, and explain and defend any action or
omission alleged to constitute grounds for a Termination for Cause; provided
that the Board may suspend Executive from his duties hereunder prior to such
opportunity and such suspension shall not constitute a breach of this Agreement
by the Company or otherwise form the basis for a Termination for Good Reason. If
Executive has, and utilizes, such opportunity to be heard, the Board shall
promptly reaffirm that grounds for a Termination for Cause exist or reinstate
Executive to his position hereunder.

“Termination Date” means, subject to the provisions of Paragraph 5(g), the
earlier to occur of (i) the date the Company specifies in writing to Executive
in connection with the exercise of its Termination Right or (ii) the date
Executive specifies in writing to the Company in connection with any notice to
effect a Termination for Good Reason.

“Termination due to Disability” means a termination of Executive’s employment by
the Company because Executive has been incapable, after reasonable
accommodation, of substantially fulfilling the positions, duties,
responsibilities and obligations set forth in this Agreement because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease for a period of (i) six consecutive months or (ii) an aggregate of nine
months (whether or not consecutive) in any twelve month period. Any question as
to the existence, extent or potentiality of Executive’s disability shall be
determined by a qualified physician selected by the Company with the consent of
Executive, which consent shall not be unreasonably withheld. Executive or his
legal representatives or any adult member of his immediate family shall have the
right to present to such physician such information and arguments as to
Executive’s disability as he, she or they deem appropriate, including the
opinion of Executive’s personal physician.

“Termination for Good Reason” means a termination of Executive’s employment by
Executive within 30 days of the Company’s failure to cure, in accordance with
the procedures set forth below, any of the following events: (i) a reduction in
any of Executive’s compensation rights hereunder (that is, Base Salary, target
bonus opportunity specified in Paragraph 3(b) or annual target incentive awards
specified in Paragraph 3(c)), it being understood that the failure of Executive
to receive an actual bonus for any fiscal year equal to or greater than

 

14



--------------------------------------------------------------------------------

the target bonus opportunity, or to receive in respect of any equity award
granted an amount that is equal to or greater than the annual target incentive
value ascribed to such award is not a reduction in such compensation rights;
(ii) the failure to elect or reelect Executive as a member of the Board of
Directors, (iii) the removal of Executive by the Company from the position of
Chief Executive Officer prior to the last day of the CEO Period; (v) the failure
to cause Executive to be appointed as Chairman on or before the date of the 2012
Meeting, (vi) the removal of Executive by the Company from the position of
Chairman on or after the date of the 2012 Meeting, (vii) a material reduction in
Executive’s duties and responsibilities as in effect immediately prior to such
reduction, other than in connection with the change in, or cessation of his
tenure in, any of his titles and positions as specified in Paragraph 2;
(viii) the assignment to Executive of duties that are materially inconsistent
with his then current position(s) or duties or that materially impair
Executive’s ability to function in the position(s) stated in Paragraph 2 in
which he is then serving; (ix) the relocation of Executive’s principal office to
a location that is both more than 50 miles from Manhattan and more than 50 miles
outside of the greater Los Angeles area; or (x) a material breach of any
material provision of this Agreement by the Company. In addition, following the
occurrence of a Change in Control, any occurrence that would constitute a
Triggering Event for purposes of Section 11 of the Amended and Restated 2005
Stock and Incentive Plan (the “2005 Stock Plan”) or Section 11 of the 2011 Stock
and Incentive Plan (the “2011 Stock Plan”) shall also constitute an event upon
which Executive may effect a Termination for Good Reason in accordance with this
Agreement. For purposes of the preceding sentence, the terms Change of Control
and Triggering Event shall have the meaning set forth in the 2005 Stock Plan and
2011 Stock Plan as in effect on the Effective Date. Notwithstanding the
foregoing, (A) Executive shall not be able to effect a termination for Good
Reason if the Company fails to appoint Executive as Chairman or removes
Executive from the position of Chairman during the CEO Period if Executive may
not serve both as Chairman and Chief Executive Officer (1) under any law or
regulation applicable to the Company or (2) pursuant to the rules of the
principal securities exchange or securities quotation system upon which the
Company’s common stock is listed to trade at the relevant time; provided that
the foregoing exception shall not apply during the Chairman Period, and (B) a
termination shall not be treated as a Termination for Good Reason (1) if
Executive shall have consented in writing to the occurrence of the event giving
rise to the claim of Termination for Good Reason or (2) unless Executive shall
have delivered a written notice to the Board within three months of his having
actual knowledge of the occurrence of one of such events stating that he intends
to terminate his employment for Good Reason and specifying the factual basis for
such termination, and such event, if capable of being cured, shall not have been
cured within 30 days of the receipt of such notice.

 

15



--------------------------------------------------------------------------------

“Termination Right” means the right of the Company, in its sole, absolute and
unfettered discretion, to terminate Executive’s employment under this Agreement
for any reason or no reason whatsoever. For the avoidance of doubt, any
Termination for Cause effected by the Company shall not constitute the exercise
of its Termination Right.

(f) Conflict With Plans. As permitted under each of the Amended and Restated
1995 Stock Incentive Plan (the “1995 Stock Plan”), the 2005 Stock Plan and the
2011 Stock Plan, the Company and Executive agree that the definitions of
Termination for Cause or Termination for Good Reason set forth in this Paragraph
5 shall apply in place of any similar definition or comparable concept
applicable under either of the plans (or any similar definition in any successor
plan), except that, in connection with a “Triggering Event” as defined in the
1995 Stock Plan as amended through October 2, 2008, the terms of the 1995 Stock
Plan shall apply to determine Executive’s rights and entitlements in respect of
the awards made under such plan (and only in respect of such awards).

(g) Section 409A. To the extent applicable, it is intended that this Agreement
comply with the requirements of Section 409A, and this Agreement shall be
interpreted in a manner consistent with this intent. Notwithstanding anything
else contained herein to the contrary, any payment required to be made to
Executive hereunder upon his termination of employment (including any payment to
this Paragraph 5) shall be made promptly after the six month anniversary of
Executive’s date of termination to the extent necessary to avoid imposition on
Executive of any tax penalty imposed under Section 409A of the Code. Solely for
purposes of determining the time and form of payments due Executive under this
Agreement (including any payments due under Paragraph 5) or otherwise in
connection with his termination of employment with the Company, Executive shall
not be deemed to have incurred a termination of employment unless and until he
shall incur a “separation from service” within the meaning of Section 409A of
the Code; provided that, for purposes of applying such Section 409A, the parties
agree, as permitted in accordance with the final regulations thereunder, a
“separation from service” shall occur when Executive and the Company reasonably
anticipate that Executive’s level of bona fide services for the Company (whether
as an employee or an independent contractor) will permanently decrease to no
more than 40 percent of the average level of bona fide services performed by
Executive for the Company over the immediately preceding 36 months. To the
extent that the Company and Executive determine that any provision of this
Agreement could reasonably be expected to result in Executive’s being subject to
the payment of interest or additional tax under Section 409A, the Company and
Executive agree, to the extent reasonably possible as determined in good faith,
to amend this Agreement, retroactively, if necessary, in order to avoid the
imposition of any such interest or additional tax under Section 409A. All
reimbursements and in-kind benefits provided under the Agreement shall be made
or provided in accordance with the requirements of Section 409A to the

 

16



--------------------------------------------------------------------------------

extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

(h) Amendment of Existing Agreements. The parties acknowledge and agree that to
the extent that this Paragraph 5 affects any of the terms and conditions of
Executive’s Remaining Stock Options or Remaining Stock Units which were granted
prior to the Effective Date by extending the Scheduled Expiration Date, this
Agreement shall constitute an amendment of the Original Stock Option Award
Documents and Original RSU Award Documents as they pertain to Executive.

6. Exclusive Remedy. Executive acknowledges and agrees that the payments and
rights provided under Paragraph 5 are fair and reasonable, and are Executive’s
sole and exclusive remedy, in lieu of all other remedies at law or in equity,
for termination of his employment by the Company upon exercise of its
Termination Right pursuant to this Agreement or upon a Termination for Good
Reason or upon termination of his employment upon the expiration of this
Agreement. Executive shall be under no obligation to seek other employment or
other engagement of his services. The failure of Executive to execute and timely
deliver the Release for any reason (i) shall limit his rights in connection with
the exercise by the Company of its Termination Right or upon a Termination for
Good Reason solely to the right to receive the Unconditional Entitlements,
(ii) shall not effect a modification of any of his commitments set forth in this
Agreement (none of which are contingent upon execution of the Release by him)
and (iii) shall not preserve or revive any rights waived by Executive hereunder.
Subject to Executive’s execution and delivery of the Release without revocation
thereof, (i) the Company agrees to enter into the Release and (ii) there shall
be no offset available to the Company against any amounts due, paid or payable
to him in respect of the Conditional Benefits under Paragraph 5 with respect to
any compensation, remuneration or payment attributable to any services that
Executive may provide to any third party subsequent to termination of employment
hereunder, whether as an employee or otherwise.

7. Non-competition and Confidentiality.

(a) Non-competition. During the Employment Period, Executive shall not become
associated with any entity, whether as a principal, partner, employee,
consultant or shareholder (other than as a holder of not in excess of 1% of the
outstanding voting shares of any publicly traded company), that is actively
engaged in any geographic area in any business which is in competition with a
business conducted by the Company at the time of the alleged competition.

 

17



--------------------------------------------------------------------------------

(b) Confidentiality. Without the prior written consent of the Company, except
(i) as reasonably necessary in the course of carrying out his duties hereunder
or (ii) to the extent required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency, Executive
shall not disclose any trade secrets, customer lists, drawings, designs,
information regarding product development, existing theatrical projects,
marketing plans, sales plans, manufacturing plans, management organization
information (including data and other information relating to members of the
Board and management), operating policies or manuals, business plans, financial
records or other financial, commercial, business or technical information
relating to the Company or any of its subsidiaries or information designated as
confidential or proprietary that the Company or any of its subsidiaries may
receive belonging to suppliers, customers or others who do business with the
Company or any of its subsidiaries (collectively, “Confidential Information”)
unless such Confidential Information has been previously disclosed to the public
by the Company or has otherwise become available to the public (other than by
reason of Executive’s breach of this Paragraph 7(b)).

(c) Company Property. Promptly following Executive’s termination of employment,
Executive shall return to the Company all property of the Company, and all
copies thereof in Executive’s possession or under his control, except that
Executive may retain his personal notes, diaries, Rolodexes, calendars and
correspondence of a personal nature.

(d) Non-Solicitation of Employees. During the Employment Period and, subject to
the provisions of applicable law, during the one-year period following any
termination of Executive’s employment, Executive shall not, except in the course
of carrying out his duties hereunder, directly or indirectly induce any employee
of the Company or any of its subsidiaries to terminate employment with such
entity, and shall not directly or indirectly, either individually or as owner,
agent, employee, consultant or otherwise, knowingly employ or offer employment
to any person who is or was employed by the Company or a subsidiary thereof
unless such person shall have ceased to be employed by such entity for a period
of at least six (6) months.

(e) Injunctive Relief with Respect to Covenants. Executive acknowledges and
agrees that the covenants and obligations of Executive with respect to
noncompetition, nonsolicitation, confidentiality and the Company property relate
to special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations may cause the Company irreparable injury
for which adequate remedies are not available at law. Therefore, Executive
agrees that the Company shall be entitled to obtain an injunction, restraining
order or such other equitable relief restraining Executive from committing any
violation of the covenants and obligations contained in this Paragraph 7. These
injunctive remedies are cumulative and are in addition to any other rights and
remedies the Company may have at law or in equity.

 

18



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) Survival. Paragraph 5 (relating to early termination of the Employment
Period), 7 (relating to nondisclosure and nonsolicitation of employees) and 8(o)
(relating to governing law) shall survive the termination hereof, whether such
termination shall be by expiration of the Employment Period in accordance with
Paragraph 1 or an early termination of the Employment Period pursuant to
Paragraph 5 hereof.

(b) Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of a merger, consolidation or reorganization
involving the Company or a sale of all or substantially all of the assets of the
Company. The Company further agrees that, in the event of a sale of assets as
described in the preceding sentence, it shall use its reasonable best efforts to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder. This Agreement shall also inure
to the benefit of Executive’s heirs, executors, administrators and legal
representatives and beneficiaries as provided in Paragraph 8(d).

(c) Assignment. Except as provided under Paragraph 8(b), neither this Agreement
nor any of the rights or obligations hereunder shall be assigned or delegated by
any party hereto without the prior written consent of the other party.

(d) Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law and the terms of any applicable plan, to
select and change a beneficiary or beneficiaries to receive any compensation or
benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

(e) Entire Agreement. Effective as of the Effective Date, this Agreement shall
constitute the entire agreement between the parties hereto with respect to the
matters referred to herein; provided that this Agreement shall not alter, amend,
or supersede (i) except as specifically provided in Paragraph 5, any agreement
that evidences the terms of any equity grant made prior to the date hereof
(including, but not limited to, the Extension Stock Option Grant referenced in
Paragraph 5(a) of the 2008 Agreement) or (ii) the Indemnification Agreement
referenced in Paragraph 4(d). As of the Effective Date, this Agreement shall
expressly supersede and replace the 2008 Agreement. There are no promises,
representations, inducements or statements between the parties other than those
that are expressly contained herein.

 

19



--------------------------------------------------------------------------------

(f) Representations. Executive represents that his employment hereunder and
compliance by him with the terms and conditions of this Agreement will not
conflict with or result in the breach of any agreement to which he is a party or
by which he may be bound. The Company represents that (i) it is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. (ii) it has the full corporate power and authority to execute
and deliver this Agreement and (iii) the execution, delivery and performance of
this Agreement has been duly and validly authorized.

(g) Authority of the Board. For the avoidance of doubt, nothing is this
Agreement shall preclude the Board from its ability to exercise any power or
authority to take such actions as it is required or permitted to take as a
matter of law or pursuant to the terms of the Company’s governing documents.
Nothing in this Paragraph 8(g) shall be construed to modify, amend, limit or
otherwise impair the rights and entitlements of Executive set forth in the other
Paragraphs of this Agreement (including, without limitation, the rights and
entitlements specified in Paragraph 5).

(h) Severability; Reformation. In the event that one or more of the provisions
of this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event any of Paragraph 7(a), (b) or
(d) is not enforceable in accordance with its terms, Executive and the Company
agree that such subparagraph of such Paragraph 7 shall be reformed to make such
Paragraph enforceable in a manner which provides the Company the maximum rights
permitted at law.

(i) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.

(j) Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
registered mail, return receipt requested, or by telecopy and shall be effective
upon actual receipt when delivered or sent by telecopy and upon mailing when
sent by registered mail, and shall be addressed as follows (or to such other
address as the party entitled to notice shall hereafter designate in accordance
with the terms hereof):

 

20



--------------------------------------------------------------------------------

If to the Company:

The Walt Disney Company

500 South Buena Vista Avenue

Burbank, California 91521

Attention: General Counsel

Telecopy No.: (818) 569-5146

with a copy to:

Debevoise & Plimpton, LLP

919 Third Avenue

New York, New York 10022

Attention: Lawrence K. Cagney, Esq.

Telecopy No.: (212) 909-6836

If to Executive:

To the address listed as Executive’s principal residence in the Company’s human
resources records and to his principal place of employment with the Company

with a copy to:

Milbank, Tweed, Hadley & McCloy

One Chase Manhattan Plaza

New York, New York

Attention: Mel Immergut, Esq.

Telecopy No.: (212) 530-5730

(k) Amendments. No amendment to this Agreement shall be binding between the
parties unless it is in writing and signed by the party against whom enforcement
is sought.

(l) Headings. Headings to paragraphs in this Agreement are for the convenience
of the parties only and are not intended to be part of or to affect the meaning
or interpretation hereof.

(m) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(n) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.

 

21



--------------------------------------------------------------------------------

(o) Governing Law. This Agreement shall be governed by the laws of the State of
California, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has hereunto set his hand as of the day
and year first above written.

 

    THE WALT DISNEY COMPANY

Dated: October 6, 2011

    By:   /s/ Alan N. Braverman         Senior Executive Vice President,        
General Counsel and Secretary

 

    ROBERT A. IGER

Dated: October 6, 2011

    /s/ Robert A. Iger

 

22



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

WHEREAS, Robert A. Iger (hereinafter referred to as “Executive”) and The Walt
Disney Company (hereinafter referred to as the “Company”) are parties to an
Employment Agreement, as amended and restated as of October 6, 2011 (the
“Employment Agreement”), which provided for Executive’s employment with the
Company on the terms and conditions specified therein; and

WHEREAS, pursuant to paragraph 6 of the Employment Agreement, Executive and the
Company have agreed to execute mutual releases of the type and nature set forth
in this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received in accordance
with the terms of the Employment Agreement, it is agreed as follows:

1. (a) Upon the later of (i) the execution hereof by the Company and Executive,
(ii) the passage of seven days following execution hereof by Executive without
Executive’s having exercised the revocation rights referred to in Paragraph 10
hereof and (iii) the time specified in the Employment Agreement for payment of a
particular item of compensation, the Company shall (x) provide Executive the
amounts and benefits described in Paragraph 5 of the Employment Agreement and
(y) make full payment for vacation and floating holidays accrued but unused as
of the date hereof, less amounts required to be withheld by law or authorized by
Executive to be withheld (it being understood that from and after the date
hereof no further rights to vacation or floating holidays or compensation
therefor shall accrue or be payable to Executive). Such payment shall be made by
check payable to Executive.

(b) The covenants and commitments of the Company referred to herein (including,
specifically, but without limitation, any and all benefits conferred upon
Executive pursuant to Paragraph 5 of the Employment Agreement) shall be in lieu
of and in full and final discharge of any and all obligations to Executive for
compensation, severance payments, or any other expectations of payment,
remuneration, continued coverage of any nature or benefit on the part of
Executive arising out of or in connection with Executive’s employment with the
Company, or under any agreement, arrangement, commitment, plan, program,
practice or policy of the Company, or otherwise, other than as expressly
provided in the Employment Agreement.

(c) Notwithstanding the foregoing or any other term or provision hereof,
Executive shall be entitled to such rights as are vested in Executive as of the
Termination Date, or as are expressly provided in the Employment Agreement,
under and subject to the terms of (i) the Employment Agreement, (ii) any
applicable retirement

 

1



--------------------------------------------------------------------------------

plan(s) to which Executive may be subject, (iii) any applicable stock option
plan or other incentive compensation plan of the Company to which Executive may
be subject, (iv) any right which Executive now has or may hereafter have to
claim a defense and/or indemnity for liabilities to third parties in connection
with his activities as an employee of the Company or any of its affiliates
pursuant to the terms of any applicable statute, under any insurance policy,
pursuant to the certificate of incorporation or bylaws or established policies
of the Company or any affiliate thereof or pursuant to written agreement
(including, without limitation, the Indemnification Agreement dated as of
October 1, 2003) expressly providing for such indemnity between Executive and
the Company or any affiliate thereof, and (v) any other applicable employee
welfare benefit plans to which Executive may be subject. Further, Executive
shall be entitled to such continuation of health care coverage as is required
under, and subject to, applicable law, of which Executive shall be notified in
writing after the Termination Date, provided Executive timely exercises
Executive’s rights in accordance therewith. Executive understands and
acknowledges that all payments for any such continued health care coverage he
may elect will be paid by him, except to the extent the Employment Agreement
provides that such payments shall be made by the Company.

2. Executive confirms that, on or prior to seven (7) days from the date hereof,
Executive shall turn over to the Company all files, memoranda, records, credit
cards and other documents and physical or personal property that Executive
received from the Company or that Executive generated in connection with his
employment by the Company or that are the property of the Company.

3. It is the desire and intent of the parties hereto that the provisions of this
Agreement be enforced to the fullest extent permissible under law. Should there
be any conflict between any provision hereof and any present or future law, such
law will prevail, but the provisions affected thereby will be curtailed and
limited only to the extent necessary to bring them within the requirements of
law, and the remaining provisions of this Agreement will remain in full force
and effect and be fully valid and enforceable.

4. Executive represents and agrees (a) that Executive has to the extent he
desires discussed all aspects of this Agreement with his attorney, (b) that
Executive has carefully read and fully understands all of the provisions of this
Agreement, and (c) that Executive is voluntarily entering into this Agreement.

5. Excluding enforcement of the covenants, promises and/or rights reserved
herein, Executive hereby irrevocably and unconditionally releases, acquits and
forever discharges the Company and each of the Company’s owners, stockholders,
predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attorneys, divisions, subsidiaries, affiliates (and agents,
directors, officers, employees, representatives and attorneys of such companies,
divisions, subsidiaries and affiliates) and all persons acting by, through,
under or in concert with any of them (collectively

 

2



--------------------------------------------------------------------------------

“Releasees”), or any of them, from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown, suspected or unsuspected, including, but not
limited to, rights arising out of alleged violations of any contracts, express
or implied, any covenant of good faith and fair dealing, express or implied, or
any tort or any legal restrictions on the Company’s right to terminate
employees, or any Federal, state or other governmental statute, regulation or
ordinance, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Federal Age Discrimination In Employment Act of 1967, as
amended, and the California Fair Employment and Housing Act that Executive now
has, or has ever had, or ever will have, against each or any of the Releasees,
by reason of any and all acts, omissions, events, circumstances or facts
existing or occurring up through the date of Executive’s execution hereof that
directly or indirectly arise out of, relate to, or are connected with,
Executive’s services to, or employment by the Company (any of the foregoing
being an “Executive Claim” or, collectively, the “Executive Claims”).

6. Executive expressly waives and relinquishes all rights and benefits afforded
by California Civil Code Section 1542 and does so understanding and
acknowledging the significance of such specific waiver of Section 1542.
Section 1542 states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees,
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Executive Claims that Executive does not
know or suspect to exist in Executive’s favor at the time of execution hereof,
and that this Agreement contemplates the extinguishment of any such Executive
Claim or Executive Claims.

7. Excluding enforcement of the covenants, promises and/or rights reserved
herein or in the Employment Agreement, and except as otherwise provided in the
proviso at the end of this sentence, the Company, hereby irrevocably and
unconditionally releases, acquits and discharges Executive, and Executive’s
heirs, assigns and successors in interest (“Executive Releasees”) from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs actually
incurred), of any nature whatsoever, known or unknown, suspected or unsuspected,
including, but not limited to,

 

3



--------------------------------------------------------------------------------

rights arising out of alleged violations of any contracts, express or implied,
any covenant of good faith and fair dealing, express or implied, or any tort,
that the Company now has, or has ever had, or ever will have, against Executive
and/or the Executive Releasees, by reason of any and all acts, omissions,
events, circumstances or facts existing or occurring up through the date of the
Company’s execution hereof, that directly or indirectly arise out of, relate to,
or are connected with, Executive’s services to, or employment by the Company
(hereinafter referred to as a “Claim” or collectively, the “Claims”); provided,
however, that, notwithstanding any other term or provision hereof, any Claim or
Claims rising out of, under, or resulting from, in part or whole, (i) any
illegal or fraudulent act(s) or illegal or fraudulent omission(s) to act of
Executive, (ii) any action(s) or omission(s) to act which would constitute
self-dealing or a breach of Executive’s confidentiality obligations to the
Company or any affiliate thereof, or a breach of The Walt Disney Company and
Associated Companies Confidentiality Agreement executed by Executive, or
(iii) the Board’s policy, as the same may be in effect from time to time,
regarding the ability of the Company to recoup bonus or incentive payments as a
result of the Company being required to restate its financial results due to
material noncompliance with financial reporting requirements under the
securities laws, are hereby expressly excluded in their entirety from the
foregoing release, acquittal and discharge and are unaffected thereby (any Claim
or Claims not so excluded pursuant to this proviso being hereinafter referred to
as a the “Company Claim” or, collectively, as the “Company Claims”).

8. Except as expressly reserved herein, the Company expressly waives and
relinquishes all rights and benefits afforded by California Civil Code
Section 1542 and does so understanding and acknowledging the significance of
such specific waiver of Section 1542. Section 1542 states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, acquittal and discharge of the
Executive Releasees with respect to the Company Claims only, the Company
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, all the Company Claims that the Company does not know or
suspect to exist in the Company’s favor at the time of execution hereof, and
that this Agreement contemplates the extinguishment of any such Company Claims.

9. Executive understands that Executive has been given a period of 21 days to
review and consider this Agreement before signing it pursuant to the Age
Discrimination In Employment Act of 1967, as amended. Executive further

 

4



--------------------------------------------------------------------------------

understands that Executive may use as much of this 21-day period as Executive
wishes prior to signing.

10. Executive acknowledges and represents that he understands that he may revoke
the waiver of his rights under the Age Discrimination In Employment Act of 1967,
as amended, effectuated in this Agreement within 7 days of signing this
Agreement. Revocation can be made by delivering a written notice of revocation
to General Counsel, The Walt Disney Company, 500 South Buena Vista Street,
Burbank, California 91521. For this revocation to be effective, written notice
must be received by the General Counsel no later than the close of business on
the seventh day after Executive signs this Agreement. If Executive revokes the
waiver of his rights under the Age Discrimination In Employment Act of 1967, as
amended, the Company shall have no obligations to Executive hereunder, this
Agreement shall have no further force and effect and the Company shall have no
obligation to provide Executive with any of the Conditional Benefits (as such
term is defined in this Employment Agreement).

11. Executive and the Company respectively represent and acknowledge that in
executing this Agreement neither of them is relying upon, and has not relied
upon, any representation or statement not set forth herein made by any of the
agents, representatives or attorneys of the Releasees or of the Executive
Releasees with regard to the subject matter, basis or effect of this Agreement
or otherwise.

12. This Agreement shall not in any way be construed as an admission by any of
the Company Releasees or Executive Releasees, respectively, that any Company
Releasee or Executive Releasee has acted wrongfully or that the Company or
Executive has any rights whatsoever against any of the Company Releasees or
Executive Releasees except as specifically set forth herein, and each of the
Company Releasees and Executive Releasees specifically disclaims any liability
to any party for any wrongful acts.

13. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of California. This Agreement is binding on the successors and
assigns of, and sets forth the entire agreement between, the parties hereto;
fully

 

5



--------------------------------------------------------------------------------

supersedes any and all prior agreements or understandings between the parties
hereto pertaining to the subject matter hereof; and may not be changed except by
explicit written agreement to that effect subscribed by the parties hereto.

PLEASE READ CAREFULLY. THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

Executed at             , California.

 

              ROBERT A. IGER       Dated:      

 

Executed at             , California.

          THE WALT DISNEY COMPANY       By:           Title:         Dated:    

 

6